J-S02043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 CHARLES HALSEY                           :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 BARBARA HALSEY N/K/A BARBARA             :
 WEIGAND,                                 :
                                          :
                    Appellant             :       No. 1293 MDA 2019

                Appeal from the Decree Entered July 18, 2019
              in the Court of Common Pleas of Schuylkill County
                      Civil Division at No(s): S-633-2016

BEFORE: BENDER, P.J.E., KING, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED MARCH 25, 2020

      Barbara Halsey, n/k/a Barbara Weigand (“Wife”), appeals from the

Order denying and dismissing, with prejudice, her Petition for Special Relief,

and validating the Pre-Nuptial Agreement (the “Agreement”) executed by Wife

and Charles Halsey (“Husband”), with the exception of two paragraphs, and

which was made final by the entry of the July 18, 2019, Divorce Decree. We

affirm.

      Husband and Wife married on February 28, 2014. Relevantly, Husband

and Wife signed the Agreement approximately one month prior to their

marriage, which states, in relevant part, as follows:

      PROPERTY

      1. The separate property owned by each Party at the execution of
      this Agreement, however and whenever acquired, will be owned
      and managed solely by such Party at all times and will remain the
      separate property of such Party after the execution of this
J-S02043-20


     Agreement, with no claim by the other Party upon separation or
     otherwise.

     2. All property will be treated as shared property except the
     following property, which will not be deemed as shared property
     (excepting any particular piece of property that is documented as
     being owned by both Parties):

        a. any property owned by a Party at the date of execution
        of this Agreement.

                                    ***

     MATRIMONIAL PROPERTY RELEASE

     11. The Parties covenant and agree that they are aware of the
     equitable property laws of the Commonwealth of Pennsylvania,
     and that it is their intention that the equitable property laws will
     not apply to the status, ownership, interest and division of their
     property, either jointly or separately owned, nor to their future
     property, whether real or personal, and owned by either one or
     both of them, and the Parties further covenant and agree that it
     is their desire and intent by the terms of this Agreement to
     contract out of the equitable property laws of the Commonwealth
     of Pennsylvania, and to make a full and final settlement of all
     matters of property, both real and personal, previously and
     presently owned by either of the Parties or to be acquired by either
     of the Parties in the future.

                                    ***

     ADDITIONAL CLAUSES

     19. If [Wife] divorces [Husband], [Wife] relinquishes all rights to
     the house at 249 Sculps Hill Road, Auburn, PA 17922 [sometimes
     referred to herein as the “Property”].

     20. If [Husband] divorces [Wife], [Husband] agrees to pay [Wife]
     50% of the value of the house at 249 Sculps Hill Road, Auburn,
     PA 17922.

     SEVERABILITY




                                    -2-
J-S02043-20


      21. Should any portion of this Agreement be held by a court of
      law to be invalid, unenforceable, or void, such holding will not
      have the effect of invalidating or voiding the remainder of this
      Agreement, and the Parties agree that the portion so held to be
      invalid, unenforceable, or void, will be deemed amended, reduced
      in scope, or otherwise stricken only to the extent required for
      purposes of validity and enforcement in the jurisdiction of such
      holding.

Petition for Special Relief, 7/28/17, Exhibit A (Pre-Nuptial Agreement).

Husband was the sole owner of the house at 249 Sculps Hill Road, where the

couple resided, at the time he and Wife signed the Agreement.

      On April 13, 2014, Husband filed a Complaint in Divorce, seeking a

divorce by mutual consent pursuant to Section 3301(c) of the Divorce Code.

See 23 Pa.C.S.A. § 3301(c). Wife filed an Answer and Counterclaim, wherein

Wife indicated her intention to file an affidavit consenting to entry of a divorce

decree.   Additionally, Wife requested the equitable distribution of marital

property, and enforcement of the Agreement.

      Wife filed an Emergency Petition for Special Relief on July 21, 2016,

claiming that she was entitled to receive 50% of the value of the house at 249

Sculps Hill Road under the terms of the Agreement. Additionally, Wife alleged

that Husband had transferred a one-half interest in the house to his daughter

immediately before filing the Complaint in Divorce. Wife therefore requested

that the court order a real estate appraisal of the entire value of the marital

residence, and enter an injunction to preclude further transfer or dissipation

of the Property.    The trial court scheduled a hearing on the Emergency

Petition. The matter proceeded before a hearing master. By Order entered

                                      -3-
J-S02043-20


August 9, 2016, and upon agreement of the parties, the trial court adopted

the master’s recommendation that Husband take no action to encumber,

alienate or transfer his interest in the Property for a period of 90 days, during

which time Wife would obtain an appraisal on the Property.1

       On August 12, 2016, Husband filed a Petition for Special Relief and for

Exclusive Possession of Real Property, claiming that, even under Paragraphs

19 and 20 of the Agreement, Wife has no ownership interest in the Property.

The trial court scheduled a hearing on Husband’s Petition. Additionally, Wife

filed an Answer.2

       On September 9, 2016, Husband filed a Petition for Exclusive Possession

of Real Property and/or Contempt of Agreement, arguing that although he had

paid Wife $1,500 to secure other housing, Wife had refused to relocate in

accordance with the stipulation. The trial court scheduled a hearing before a


____________________________________________


1 Husband subsequently filed a Praecipe to Discontinue the divorce action on
July 27, 2016. Wife filed a Response and a Motion to Strike, asking the court
to dismiss the Praecipe to Discontinue because there remained unresolved
economic and property issues. Subsequently, in her Praecipe to Transmit
Record, Wife indicated that her Motion to Strike had never been addressed by
the trial court. The trial court ultimately granted Wife’s Motion to Strike, and
ordered that Husband’s Praecipe for Discontinuance be stricken from the
record.

2 At some time during the pendency of this divorce action, Wife filed for a
Protection From Abuse order (“PFA”), and Husband was temporarily evicted
from the Property. On August 24, 2016, Husband and Wife entered a
stipulation on the record whereby (1) Wife agreed to withdraw the PFA, move
out of the parties’ shared residence, and return the keys to Husband’s
vehicles; and (2) Husband agreed to provide to Wife a check for $1,500, to
help Wife pay rent.

                                           -4-
J-S02043-20


hearing master.    On October 4, 2016, Wife filed an Answer, alleging that

Husband had failed to meet the conditions precedent for her relocation (i.e.,

rent payments of $1,000 per month, the relocation of three pets with Wife,

and construction of a fence to keep the pets contained).

      By Order entered October 14, 2016, the trial court adopted the hearing

master’s recommendation. Thus, the Order granted Husband’s Petition for

Exclusive Possession, and directed Wife to vacate the Property within 30 days

of the date of the Order.

      On July 28, 2017, Wife filed the Petition for Special Relief underlying the

instant appeal. Therein, Wife specifically referred to Paragraphs 19 and 20 of

the Agreement, which outline the parties’ rights regarding the Property based

upon which party “divorces” the other. Wife sought a declaratory judgment

concerning the meaning of the phrase “if [Husband] divorces [Wife],” and

asserted that the provisions of Paragraph 20 had been satisfied because

Husband filed the original Complaint in Divorce, as well as a request for

exclusive possession of the Property.       Husband filed a Response, and a

subsequent Motion to Dismiss Wife’s Petition for Special Relief as frivolous.

The trial court conducted a hearing, and on January 15, 2018, the trial court

denied and dismissed, with prejudice, Wife’s Petition for Special Relief. The




                                      -5-
J-S02043-20


trial court also found the Agreement to be valid, with the exception of

Paragraphs 19 and 20, which it declared null and void.3

       The hearing master conducted a hearing on the divorce action on June

11, 2019. At that time, Husband and Wife agreed to the entry of a divorce

decree pursuant to section 3301(d), and both parties affirmed that they had

lived separate and apart for a period of at least two years.        Additionally,

Husband and Wife agreed that the equitable distribution issue had been

rendered moot by the court’s January 15, 2018, Order regarding the

Agreement. The parties also indicated their understanding that Wife intended

to pursue an appeal on the issue of whether the Agreement was valid. On

July 18, 2019, the trial court, upon consideration of the master’s report and

the agreement of the parties, entered a Divorce Decree.

       On July 31, 2019, Wife filed a Motion for Reconsideration, requesting

that the court vacate its January 15, 2018, and March 22, 2018, Orders,4 and

asserting that the validity of the Agreement should be considered under

contract principles. Wife filed a Notice of Appeal the same day. The trial court

____________________________________________


3 Wife filed a Notice of Appeal from the Order denying and dismissing her
Petition for Special Relief. However, at that time, the divorce action had not
been resolved, and this Court ultimately quashed the appeal.

4  The trial court filed its March 22, 2018, Order following Wife’s first,
interlocutory appeal. In its Opinion, the trial court stated that the January 15,
2018, Order finding the Agreement valid, with the exception of Paragraphs 19
and 20, was not a final order, as it had not disposed of all claims.




                                           -6-
J-S02043-20


denied Wife’s Motion for Reconsideration on August 9, 2019.5                  Wife

subsequently filed a court-ordered Pa.R.A.P. 1925(b) Concise Statement of

matters complained of on appeal.

       Wife now raises the following issues for our review:

       1. Did the trial court err in determining the Pre-Nuptial Agreement
       dated January 28, 2014[,] is determined to be valid[,] except for
       Paragraphs 19 and 20?

       2. Did the trial court err in essentially pulling [Husband] out of a
       bad deal without lawful legal authority to do so?

       3. Is the language in the Pre-Nuptial Agreement ambiguous such
       that parol evidence is admissible to determine the intent of the
       parties?

Wife’s Brief at 4.6




____________________________________________


5Husband filed an Answer and New Matter in response to Wife’s Motion for
Reconsideration, albeit after the trial court had entered its Order denying the
Motion for Reconsideration.

6  Wife did not specifically raise any of these questions in her Concise
Statement. Rather, Wife’s Concise Statement includes only the assertion that
“[t]he parties are/were in agreement that a decree in divorce be entered and
the validity of the [] [A]greement dated January 28, 2014 be reviewed by [this
Court].” Concise Statement, 8/16/19; see also Pa.R.A.P. 1925(b)(4)(ii)
(stating that an appellant’s concise statement “shall concisely identify each
error that the appellant intends to assert with sufficient detail to identify the
issue to be raised….”). Thus, we will only address Wife’s first claim, as it is
the only one sufficiently identified in the Concise Statement. See id.;
Pa.R.A.P. 1925(b)(4)(vii) (providing that “[i]ssues not included in the
Statement … are waived.”).




                                           -7-
J-S02043-20


       Wife claims that the trial court erred in determining that the Agreement

was valid, with the exception of Paragraphs 19 and 20.7 Id. at 14. According

to Wife, Husband’s testimony at the hearing was incredible.8 Id. Wife argues

that the language contained in Paragraphs 19 and 20 (i.e., “If [Wife] divorces

[Husband,]” and “If [Husband] divorces [Wife]”) should be interpreted to

mean that the party who commences the divorce action is the party who is

“divorcing” the second party. Id. at 15. Thus, under this interpretation, Wife

asserts that Husband divorced her because he filed the initial Complaint in

Divorce. Id.9

       Regarding a trial court’s ruling on the validity of a prenuptial agreement,

we observe the following:

       The determination of marital property rights through prenuptial,
       postnuptial and settlement agreements has long been permitted,
       and even encouraged.         Both prenuptial and postnuptial
       agreements are contracts and are governed by contract law.
       Moreover, a court’s order upholding the agreement in divorce
____________________________________________


7 Beyond a general citation to case law stating that premarital agreements are
presumed to be valid, Wife’s argument is not supported by adequate
discussion and citation to relevant authorities.       See Pa.R.A.P. 2119(a)
(requiring that the argument section of an appellate brief include “such
discussion and citation of authorities as are deemed pertinent.”).
Nevertheless, we will briefly address Wife’s claim.

8 Presumably, Wife’s assertion relates to the hearing concerning her July 28,
2017, Petition for Special Relief, though she fails to identify which hearing she
is referring to in her argument.

9 To the extent that Wife includes an argument relating to ambiguity in the
terms of the Agreement and the need for parol evidence, we again note that
this claim was not preserved in her Concise Statement, nor was it adequately
developed in this section of her brief. See Pa.R.A.P. 1925(b)(4)(vii), 2119(a).

                                           -8-
J-S02043-20


      proceedings is subject to an abuse of discretion or error of law
      standard of review. An abuse of discretion is not lightly found, as
      it requires clear and convincing evidence that the trial court
      misapplied the law or failed to follow proper legal procedures. We
      will not usurp the trial court’s fact[-]finding function.

Paroly v. Paroly, 876 A.2d 1061, 1063 (Pa. Super. 2005) (citations and

quotation marks omitted).     Additionally, “[w]hen interpreting a prenuptial

agreement, the court, as in dealing with an ordinary contract, must determine

the intention of the parties.” In re Estate of Blumenthal, 812 A.2d 1279,

1286 (Pa. Super. 2002) (citation omitted). Additionally, “[i]t is the function

of the court to decide, as a matter of law, whether the contract terms are clear

or ambiguous. The fact that the parties have different interpretations of a

contract does not render the contract ambiguous.” Id. (citation omitted).

      Here, the trial court determined that

      the filing of a no-fault mutual consent divorce complaint under 23
      Pa.C.S.[A. §] 3301(c) does not equate to one’s “divorcing” the
      other. No decree may be entered under that section unless both
      parties consent to the entry of a divorce decree. Consequently,
      the entry of a no-fault decree under section 3301(c)—which
      [Husband] sought—would require the consent of [Wife].

Opinion and Order, 3/22/18, at 6-7. Additionally, the trial court pointed out

that Husband attempted to discontinue the divorce action, apparently based

on Wife’s insistence to enforce Paragraph 20, but that Wife objected to his

Praecipe to Discontinue. Id. at 7. As the trial court noted that, in preventing

Husband from discontinuing the divorce action, “[Wife] insisted that

[Husband] was divorcing her, and, as a result, whether he liked it or not he




                                     -9-
J-S02043-20



must continue with the action and be bound by the terms of Paragraph 20.”
Id.

      Upon review, we discern no abuse of discretion or legal error in the trial

court’s assessment of the Agreement.          See Paroly, supra.   Specifically,

regarding Paragraphs 19 and 20, we discern no abuse of discretion in the trial

court’s determination that Husband’s filing of a Complaint in Divorce seeking

a no-fault, mutual consent divorce, did not constitute him “divorcing” Wife.

Accordingly, we affirm the trial court’s Order denying and dismissing, with

prejudice, Wife’s Petition for Special Relief, as made final by the entry of the

Divorce Decree.

      Decree affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/25/2020




                                     - 10 -